  Case 15-81250      Doc 51       Filed 02/21/19 Entered 02/21/19 10:31:16           Desc Main
                                    Document     Page 1 of 7




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: DONALD J. GOWINS                      §       Case No. 15-81250
       DONNA M. GOWINS                       §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 05/05/2015.

       2) The plan was confirmed on 07/24/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          06/24/2016, 10/11/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 07/05/2018.

       5) The case was completed on 10/11/2018.

       6) Number of months from filing or conversion to last payment: 41.

       7) Number of months case was pending: 45.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $13,000.00.

       10) Amount of unsecured claims discharged without full payment: $55,352.80.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81250      Doc 51       Filed 02/21/19 Entered 02/21/19 10:31:16          Desc Main
                                    Document     Page 2 of 7




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 17,622.10
      Less amount refunded to debtor(s)                           $ 0.00
NET RECEIPTS                                                                       $ 17,622.10



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 1,379.23
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 5,379.23

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal    Interest
Name                                Class   Scheduled    Asserted       Allowed         Paid        Paid
GERACI LAW L.L.C.                   Lgl      4,000.00    4,000.00       4,000.00    4,000.00        0.00
TITLEMAX OF ILLINOIS INC d/b/a      Sec      1,856.00    1,779.80       1,779.80    1,779.80       46.85
IRS                                 Pri      1,315.00         NA             NA         0.00        0.00
IRS                                 Pri      2,003.00         NA             NA         0.00        0.00
ACCOUNTS RECEIVABLE MG              Uns        714.00         NA             NA         0.00        0.00
ALCHEMY WORLDWIDE LLC -             Uns         60.00         NA             NA         0.00        0.00
AMERICOLLECT INC                    Uns         18.00         NA             NA         0.00        0.00
AMERICOLLECT INC                    Uns        107.00         NA             NA         0.00        0.00
AMERICREDIT FINANCIAL               Uns          0.00      615.98         615.98      160.75        0.00
AT T                                Uns      1,447.00         NA             NA         0.00        0.00
ATG CREDIT                          Uns        408.00         NA             NA         0.00        0.00
BELOIT HEALTH SYSTEM                Uns      1,000.00         NA             NA         0.00        0.00
BELOIT RADIOLOGY                    Uns        185.00         NA             NA         0.00        0.00
BERLIN WHEELER INC                  Uns        736.00         NA             NA         0.00        0.00
CAPITAL ONE AUTO FINANCE            Uns     14,251.00   16,671.48           0.00        0.00        0.00
BUREAUS INVESTMENT GROUP            Uns        779.00      801.74         801.74      209.23        0.00
CAPITAL ONE BANK USA NA             Uns        814.00      814.90         814.90      212.66        0.00
CAPITAL ONE BANK USA NA             Uns        958.00    1,058.48       1,058.48      276.23        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-81250      Doc 51       Filed 02/21/19 Entered 02/21/19 10:31:16   Desc Main
                                    Document     Page 3 of 7




Scheduled Creditors:
Creditor                                       Claim      Claim      Claim   Principal   Interest
Name                          Class        Scheduled   Asserted   Allowed        Paid       Paid
CAPITAL ONE CARD SERVICES INC Uns             783.00        NA         NA        0.00       0.00
CHARTER COMMUNICATIONS        Uns             632.00     846.68     846.68     220.96       0.00
CHARTER COMMUNICATIONS        Uns             632.00        NA         NA        0.00       0.00
CHASE MORTGAGE                Uns               0.00        NA         NA        0.00       0.00
CHRISTIAN LIFE SCHOOLS        Uns               0.00        NA         NA        0.00       0.00
CLEARSPRING LOAN SERVICES INC Uns           3,500.00   3,496.02   3,496.02     912.33       0.00
COMENITY BANK / LNBRYANT      Uns               0.00        NA         NA        0.00       0.00
COMMONWEALTH EDISON CO        Uns             800.00   1,270.98   1,270.98     331.68       0.00
COMMUNITY HEALTH SYSTEMS      Uns             265.00        NA         NA        0.00       0.00
CREDIT SYSTEMS INTL IN        Uns             466.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S        Uns             842.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S        Uns             267.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S        Uns             210.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S        Uns              95.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S        Uns              53.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S        Uns             143.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S        Uns             183.00        NA         NA        0.00       0.00
CREDITORS PROTECTION S        Uns             502.00        NA         NA        0.00       0.00
DIRECTV, LLC BY               Uns             985.00     985.59     985.59     257.20       0.00
ENCIRCLE COLLECTIONS          Uns              25.00        NA         NA        0.00       0.00
FED LOAN SERV                 Uns               0.00        NA         NA        0.00       0.00
FED LOAN SERV                 Uns               0.00        NA         NA        0.00       0.00
FED LOAN SERV                 Uns               0.00        NA         NA        0.00       0.00
FED LOAN SERV                 Uns               0.00        NA         NA        0.00       0.00
FIAT FINANCIAL                Uns           2,050.00   2,040.00   2,040.00     532.36       0.00
FIRST PREMIER BANK            Uns             633.00        NA         NA        0.00       0.00
IDES                          Uns           7,000.00   7,614.00   7,614.00   1,986.99       0.00
ILLINOIS PATHOLOGIST SERVICES Uns              72.00        NA         NA        0.00       0.00
THE ILLINOIS TOLLWAY          Uns           2,200.00   2,478.70   2,478.70     646.85       0.00
INTEGRITY SOLUTION SVC        Uns             347.00        NA         NA        0.00       0.00
INTEGRITY SOLUTION SVC        Uns              88.00        NA         NA        0.00       0.00
INTEGRITY SOLUTION SVC        Uns             188.00        NA         NA        0.00       0.00
INTERNAL REVENUE SERVICE      Pri           5,500.00      63.81     551.20     551.20       0.00
INTERNAL REVENUE SERVICE      Uns               0.00   5,610.70   5,123.31   1,337.01       0.00
ILLINOIS STUDENT ASSISTANCE   Uns               0.00   1,670.41       0.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81250      Doc 51       Filed 02/21/19 Entered 02/21/19 10:31:16    Desc Main
                                    Document     Page 4 of 7




Scheduled Creditors:
Creditor                                       Claim       Claim      Claim   Principal   Interest
Name                            Class      Scheduled    Asserted   Allowed        Paid       Paid
ISAC                            Uns             0.00         NA         NA        0.00       0.00
ISAC                            Uns             0.00         NA         NA        0.00       0.00
JOHNSON COUNTY LIBRARY          Uns            36.00         NA         NA        0.00       0.00
JOHNSON COUNTY WASTEWATER Uns                 283.00         NA         NA        0.00       0.00
JPMORGAN CHASE BANK NA          Uns         3,496.00         NA         NA        0.00       0.00
KANSAS COUNSELORS OF K          Uns           542.00         NA         NA        0.00       0.00
KANSAS COUNSELORS OF K          Uns            91.00         NA         NA        0.00       0.00
KANSAS DEPARTMENT OF LABOR Uns              1,740.00    1,766.10   1,766.10     460.89       0.00
LANE BRYANT RETAIL / SOA        Uns             0.00         NA         NA        0.00       0.00
AMERICAN INFOSOURCE LP as agent Uns           654.00      654.41     654.41     170.78       0.00
METCALF BANK                    Uns         1,000.00         NA         NA        0.00       0.00
NICOR GAS                       Uns           180.00      342.76     342.76      89.45       0.00
OPTIMA RECOVERY SERVICE         Uns            87.00         NA         NA        0.00       0.00
OSF HEALTHCARE                  Uns           885.00         NA         NA        0.00       0.00
OSF MEDICAL GROUP               Uns           900.00         NA         NA        0.00       0.00
PROGRESSIVE INSURANCE           Uns           320.00         NA         NA        0.00       0.00
ROCKFORD FIRST                  Uns           200.00         NA         NA        0.00       0.00
ROCKFORD HEALTH SYSTEMS         Uns         2,023.00         NA         NA        0.00       0.00
ROCKFORD MERCANTILE             Uns         1,187.00         NA         NA        0.00       0.00
ROCKFORD MERCANTILE             Uns           261.00         NA         NA        0.00       0.00
ROCKFORD MERCANTILE             Uns           585.00         NA         NA        0.00       0.00
ROCKFORD MERCANTILE             Uns           192.00         NA         NA        0.00       0.00
ROCKFORD MERCANTILE             Uns           646.00         NA         NA        0.00       0.00
ROCKFORD MERCANTILE             Uns           876.00         NA         NA        0.00       0.00
ROCKFORD MERCANTILE             Uns         1,959.00         NA         NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY Uns              2,159.00    2,011.85   2,011.85     525.03       0.00
RSH & ASSOCIATES LLC            Uns             9.00         NA         NA        0.00       0.00
RSH & ASSOCIATES LLC            Uns           305.00         NA         NA        0.00       0.00
SOUTHERN WISCONSIN              Uns           350.00         NA         NA        0.00       0.00
STATE COLLECTION SERV           Uns           257.00         NA         NA        0.00       0.00
SURE CHECK BROKERAGE            Uns            95.00         NA         NA        0.00       0.00
SUREWEST COMMUNICATIONS         Uns           415.00         NA         NA        0.00       0.00
US DEPARTMENT OF EDUCATION Uns                  0.00   15,693.48       0.00       0.00       0.00
US DEPT OF ED / GSL / ATL       Uns             0.00         NA         NA        0.00       0.00
US DEPT OF ED / GSL / ATL       Uns             0.00         NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81250      Doc 51       Filed 02/21/19 Entered 02/21/19 10:31:16     Desc Main
                                    Document     Page 5 of 7




Scheduled Creditors:
Creditor                                        Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled    Asserted   Allowed        Paid       Paid
US DEPT OF ED / GSL / ATL           Uns          0.00         NA         NA        0.00       0.00
AMERICAN INFOSOURCE LP AS           Uns      3,320.00      451.99     451.99     117.96       0.00
US DEPARTMENT OF EDUCATION          Sec          0.00   26,754.82       0.00       0.00       0.00
ATLAS ACQUISITIONS LLC              Uns          0.00      705.00     705.00     183.98       0.00
ATLAS ACQUISITIONS LLC              Uns          0.00    1,865.82   1,865.82     486.91       0.00
SFC                                 Uns          0.00      252.00     252.00      65.77       0.00
AMERICAN INFOSOURCE LP AS           Uns          0.00    1,120.30   1,120.30     292.36       0.00
AMERICAN INFOSOURCE LP AS           Uns          0.00      882.04     882.04     230.18       0.00
KANSAS GAS SERVICE                  Uns          0.00      466.40     466.40     121.72       0.00
CHECK IT                            Uns          0.00       64.96      64.96      16.93       0.00
SPECIALIZED LOAN SERVICING          Uns          0.00   38,117.01      18.81      18.81       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81250      Doc 51       Filed 02/21/19 Entered 02/21/19 10:31:16     Desc Main
                                    Document     Page 6 of 7




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 1,779.80       $ 1,779.80             $ 46.85
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 1,779.80       $ 1,779.80             $ 46.85

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00            $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00            $ 0.00               $ 0.00
        All Other Priority                       $ 551.20          $ 551.20                $ 0.00
TOTAL PRIORITY:                                  $ 551.20          $ 551.20                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 37,748.82       $ 9,865.02                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,379.23
       Disbursements to Creditors              $ 12,242.87

TOTAL DISBURSEMENTS:                                            $ 17,622.10




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81250        Doc 51      Filed 02/21/19 Entered 02/21/19 10:31:16               Desc Main
                                     Document     Page 7 of 7




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
